Title: From George Washington to Nathanael Greene, 1 June 1781
From: Washington, George
To: Greene, Nathanael


                        

                            My Dear SirHead Quarters New Windsor June 1st 1781
                        
                        I have received your favors of the 22nd and 27th of April enclosing Copies of your Letters to Congress. The
                            difficulties which you daily encounter and surmount with your small force, add not a little to your reputation, and I am
                            pretty well assured that should you be obliged finally to withdraw from South and even from North Carolina, it will not be
                            attributed to either your want of abilities or of exertion, but the true cause, the want of means to support the War in
                            them.
                        I feel for your mortification at the loss of the day before Campden, after it seemed so much in your favor,
                            but I hope you will have found that the enemy suffered severely as in their publication of the affair in the New York
                            Paper they confess the loss of 200. The reduction of Fort Watson does honor to General Marion and Colonel Lee.
                        I have lately had an interview with the Count De Rochambeau at Weathersfield. Our affairs were attentively
                            considered in every point of view, and it was finally determined to make an attempt upon New York with its present
                            Garrison in preference to a Southern operation, as we had not the decided command of the Water. You will readily suppose
                            the reasons which induced the determination were, the inevitable loss of Men from so long a march, more especially in the
                            approaching hot season—and the difficulty, I may say impossibility, of transporting the necessary Baggage, Artillery, and
                            Stores by land. I am in hopes, if I am supported as I ought to be, by the neighbouring States in this which you know has
                            always been a favorite operation, that one of these consequences will follow, the Enemy will be
                            expelled from the most valuable possession they hold upon the Continent, or they will be obliged to recall part of their
                            force from the Southward to defend it. Should this last happen, you will be most essentially relieved by it. The French
                            Troops will begin their march this way as soon as certain circumstances will admit. I can only give you the outlines of
                            our plan—the dangers to which Letters are exposed make it improper to commit particulars to paper, but as matters ripen I
                            shall keep you as well informed as circumstances will allow.
                        A detachment of between 1500 and 2000 Men sailed from New York about the 13th of May. I advised Baron Steuben
                            of this, and desired him to communicate it to you. I conclude they will either stop in Chesapeake or in Cape Fear except
                            the operations of the Spaniards in the Floridas should call for reinforcement to that Quarter: But I can hardly flatter
                            myself that they will attend to the preservation of Augustine. Pensacola we are told has fallen. The Marquis de la Fayette
                            informed me that about 800 Recruits would be ready to march from Virginia the latter end of May. I have no certain account
                            from Maryland lately but I was told by a gentleman from thence that about 400 might be expected to march in April. I make
                            no doubt but you are kept regularly advised by the superintending officer.
                        I have not heard that General Wayne had left York Town, but I have reason to believe that he has gone before
                            this time. If no fresh discontents arise among those Troops—the detachment with Wayne will be a most valuable acquisiton
                            to you—They are chiefly the old Soldiers, and compleatly furnished with every necessary. I am my Dear Sir With every
                            sentiment of regard & esteem Your Most Obedient Servant
                        
                            Go: Washington
                        
                        
                            P.S. I am so much hurried at this moment that I cannot answer your private letter, but will do it by
                                the next oppertunity. I have lately heard that Mrs Greene & your family were well—I have wrote to her, and
                                mentioned your disappointment in not getting her letters—again requesting they may put under cover to me.
                        
                        
                            G.W.

                        
                    